Citation Nr: 0830047	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, status post partial medial 
meniscectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee, status post medial meniscectomy, currently 
evaluated as 10 percent disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1975, from April 1979 to April 1981, and from June 
1984 to October 1996.

The instant appeal as to the left knee claim arose from an 
April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Jackson, Mississippi, 
which denied a claim for an increased rating.  The instant 
appeal as to the right knee claim arose from a September 2005 
rating decision of the Jackson VARO which denied a claim for 
an increased (compensable) rating for a right knee disorder.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2007 for further development and due process 
reasons.  An April 2008 rating decision granted an increased 
rating, to 10 percent, for the right knee disorder.  Since 
this claim has not been withdrawn, an increased rating above 
10 percent remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits are awarded).

The veteran had perfected an appeal as to the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Entitlement to TDIU was granted in 
the April 2008 rating decision.  As that decision represents 
a full grant of the benefit sought with regard to that issue, 
it will not be addressed further in this decision.

The issue of entitlement to an increased rating for 
degenerative joint disease of the right knee, status post 
partial medial meniscectomy, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's arthritis of the left knee is manifested by 
range of motion of 0 to 85 degrees with pain and mild 
effusion without objective evidence of crepitus, locking, 
instability, lack of endurance, incoordination, atrophy of 
disuse, disturbance of locomotion, or interference with 
weight bearing.


CONCLUSION OF LAW

A rating in excess of 10 percent for the veteran's service-
connected arthritis of the left knee is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that a higher disability rating is 
warranted for his left knee.  The law provides that 
disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In 1988, while in service, the veteran complained of pain in 
the left knee while running.  In June 1989 he underwent left 
knee arthroscopy with subtotal medial meniscectomy.  He again 
underwent arthroscopic knee surgery in September 2006.  
Currently, his left knee is rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5019, for 
bursitis rated as arthritis under the Diagnostic Codes for 
limitation of motion.  

Limitation of the leg is rated under Diagnostic Code 5260 for 
limitation of flexion and Diagnostic Code 5261 for limitation 
of extension.  38 C.F.R. § 4.71a (2007).  

The veteran's symptoms which serve as the basis for the 10 
percent rating consist of a slight decreased range of motion.  
See 2007 VA examination report.  A higher, 20 percent rating 
is warranted under Diagnostic Code 5260 if flexion is limited 
to 30 degrees.  Likewise, a separate compensable rating for 
limitation of extension of the leg is warranted for extension 
limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2007); VAOPGCPREC. 09-04 (69 Fed. Reg. 59990 
(2004)).  However, the preponderance of the evidence does not 
reveal a limitation of motion that more nearly approximates 
the 20 percent rating under Diagnostic Code 5260 or a 
separate rating under Diagnostic Code 5261.

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  The most significant decreased 
range of motion in the medical record was from 0 to 85 
degrees with pain on extremes of motion.  See April 2005 VA 
examination report.  

The other medical evidence of record shows the veteran's 
range of motion of the left knee to be significantly higher.  
The 2003 VA examination report noted 0 to 120 degrees active 
motion and 0 to 130 degrees passive motion without complaints 
of pain or discomfort.  The 2007 VA examination, following 
the 2006 right knee surgery, revealed range of motion from 0 
to 100 degrees.

The Board is aware of the results of a July 2005 VA 
examination report which show significantly decreased ranges 
of motion in the left knee, from 0 to 14 degrees, 0 to 26 
degrees, and 0 to 35 degrees.  That examination also noted 
range of motion in the knee from 0 to 12 degrees after 
repetition.  However, the Board does not find these 
examination results to contain any real probative value in 
part because the examiner attributed the poor examination 
results to increased muscle tone likely due to the veteran's 
uncontrolled anxiety and depression.  

The probative value of the ranges of motion taken during the 
July 2005 clinical examination was also reduced by the 
examiner's written remarks indicating that the veteran's 
range of motion appeared significantly greater when he was 
not in the examination setting.  For example, the examiner 
noted that when the veteran was observed in the waiting room 
and when he was observed putting on his knee brace he had a 
much greater range of motion than he had demonstrated during 
the clinical examination.  

In addition, the examiner reported that the veteran's 
statements regarding his knee problems were contradictory 
during the examination in that at one time he reported pain 
with extension and then at another point in the examination 
he denied pain with extension.  Likewise, he variously 
reported pain and no pain when his knee was straight.  For 
these reasons, the Board finds the veteran's statements 
during the July 2005 to lack credibility and also finds the 
examination results lack probative value.  Accordingly, the 
Board will not give any probative weight to the July 2005 
examination report in its analysis of this claim.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

At the beginning of the appeal period, the veteran did not 
have significant complaints with regard to the left knee.  
See 2003 VA examination report.  However, the veteran 
reported during his April 2005 VA examination that he had 
constant pain in the left knee, used a knee brace and a cane, 
and was unable to stoop or bend.  During his June 2005 
hearing before RO personnel, he and his wife testified that 
he had problems with his knee locking and that he had trouble 
walking distances, using steps, and problems driving his 
stick-shift (manual transmission) truck.  

However, an increased rating is not warranted for limitation 
of flexion or extension of the left knee on the basis of 
these regulations.  The 2003 examiner specifically addressed 
the DeLuca considerations and found no change in ranges of 
motion after repetitive testing and further found that no 
accurate determination could be made with regard to the 
effect of pain and stiffness on range of motion.  Likewise, 
the April 2005 examiner found no change in range of motion 
after repetitive testing and also noted that the veteran had 
no trouble getting on and off the examination table.  The 
examiner stated that he was unable to assess additional 
disability during flare-ups without speculation.  The 2007 
examiner again found no change in range of motion after 
repetitive testing and noted pain on extremes of motion due 
to the veteran's grimace.  The examiner also indicated that 
he was unable to make an objective medical finding with 
regard to pain on motion as pain is a subjective symptom.  
Accordingly, the Board concludes that these findings that do 
not support a higher rating under DeLuca.  

As the record reveals that the veteran has only mild 
limitation of motion of the left knee, the current 
compensable rating for pain and loss of motion incorporates 
the DeLuca factors.  There is also no additional 
uncompensated loss of motion that can provide the basis for a 
higher rating based on pain.  

In summary, the medical evidence noted above does not reveal 
a degree of functional loss due to pain, fatigue, weakness, 
incoordination, and repetition which would warrant a higher 
evaluation for the knee.

Consideration of additional Diagnostic Codes is also 
warranted; however, the evaluation of the same manifestation 
under different diagnoses (pyramiding) is not permitted.  
38 C.F.R. § 4.14 (2007).  While the veteran complains of 
instability, there is no objective medical evidence of 
instability or subluxation since service.  The 2003 VA 
examination noted only a mildly positive Drawer sign; 
however, Lachman and medial and lateral stress tests were 
negative without instability.  During the April 2005 VA 
examination, stability tests of the left knee were negative.  
The 2007 VA examination report noted "no ligamentous 
stability", but this appears to be a typographical error as 
the examiner noted that there had been no episodes of 
subluxation or dislocation and the report concluded that 
"[t]here was no evidence of . . . instability . . . ."  
Likewise, the 2003 VA examination report noted no evidence of 
instability with negative Drawer sign and McMurray test.  For 
these reasons a separate rating under Diagnostic Code 5257 is 
not warranted

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his left knee disorder.  
Simply put, there is no basis for the assignment of a higher 
schedular evaluation, to include additional "staged 
ratings" for any portion of the claim's pendency.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  As noted above, the 
medical evidence demonstrates that the veteran's left knee 
disability has been fairly consistent throughout the appeal 
period.


Duty to Assist and Duty to Notify

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Dingess requirements, in November and 
December 2006 and twice in November 2007, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to establish a disability rating, and the type of 
evidence necessary to establish an effective date.  The claim 
on appeal was readjudicated in an April 2008 supplemental 
statement of the case (SSOC), curing any timing defects with 
respect to the Dingess notice. 

For increased compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2003, prior to the initial RO decision that is the 
subject of the left knee claim on appeal.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.   It also provided examples of the types of medical 
and lay evidence a claimant may submit that are relevant to 
increased rating claims.  

The Board acknowledges that the VCAA letter sent to the 
veteran in November 2003 does not meet the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

A March 2005 statement of the case, a February 2006 SSOC, and 
an April 2008 SSOC were sent to the veteran, informing him of 
the specific rating criteria used for the evaluation of his 
left knee claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the correct diagnostic codes used to 
evaluate knee injuries, including Diagnostic Codes 5257, 
5260, and 5261, discussed above.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for the left knee.   Therefore, he can be expected to 
have understood from the various letters from the RO what was 
needed to support that claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his left knee claim as reflected in his 
testimony during his 2005 personal hearing, his written 
statements, and his statements to VA examiners.  
Specifically, during the 2007 VA knee examination, he 
discussed the signs and symptoms of his left knee disability, 
with particular emphasis on the impact that the disability 
has on his employment.  These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support his claim of an increased rating for his 
service-connected left knee disability. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claims on appeal.  This duty includes assisting the veteran 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, reports from the veteran's former 
employers, adequately identified private treatment records, 
service treatment records, and service personnel records.  
The veteran was provided an opportunity to set forth his 
contentions during the 2005 hearing before RO personnel.  The 
appellant was afforded VA medical examinations in 2003, 2005 
(twice) and 2007.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the left knee claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A claim for an increased rating for arthritis of the left 
knee is denied.




REMAND

With regard to the right knee claim, the most recent medical 
evidence, a private medical treatment record dated in 
February 2008, indicates that he had arthroscopic surgery 
four weeks earlier and still had post-operative symptoms and 
used crutches. He was scheduled for reevaluation in six weeks 
after a home therapy program.  A report of that review is not 
of record, nor are the records pertaining to the January 2008 
right knee surgery.  Under these circumstances, it is 
desirable to obtain those records and any subsequent clinical 
records, and another VA examination.

While the further delay of this case is regrettable, due 
process considerations require such action.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, private medical treatment 
records pertaining to the right knee, 
including records of arthroscopic surgery 
performed in or around January 2008, and 
any follow-up treatment records, should be 
obtained from the Southern Bone and Joint 
Specialists, P.A., 3688 Veterans Memorial 
Drive, Suite 200, Hattiesburg, MS  39401. 

2.  The veteran's VA clinical records, 
developed from January 2008 to the present 
should be obtained and associated with the 
claims folders.

3.  The veteran should be scheduled for a 
VA examination to assess the current 
nature and severity of his right knee.  
The claims folders should be made 
available to the examiner for review in 
connection with the examination.  Any 
tests or studies deemed necessary should 
be performed.  The examiner should respond 
to the following with a complete 
explanation.

a.  What is the current diagnosis for the 
veteran's right knee disorder?

b.  What is the range of right knee 
motion, describing any limiting factors.  
If the veteran experiences pain on 
motion, the examiner should express an 
opinion as to the credibility of the 
complaints and then specify the evidence 
on which he bases his assessment.  The 
doctor should report at what point in the 
range of motion any pain appears and how 
it affects motion.

c.  Describe all functional loss 
affecting the right knee including any 
instability, locking, weakened movement, 
fatigability, lack of endurance, 
incoordination, swelling, deformity, 
atrophy, disturbance of locomotion or 
interference with weight bearing.  If 
possible, the examiner should describe 
the functional impairment in terms of the 
degree of additional range-of-motion 
lost.

d.  The examiner should describe the 
impact of the veteran's right knee 
disorder on his employability.

4.  Thereafter, readjudicate the claim for 
an increased rating for the right knee.  
If the determination remains unfavorable 
to the veteran, he and his representative, 
if applicable, should be furnished a 
supplemental statement of the case (SSOC) 
which addresses all evidence associated 
with the claims file since the last SSOC.  
The veteran and his representative, if 
applicable, should be afforded an 
appropriate time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


